I concur. While not entirely satisfied that the doctrine ofstare decisis is applicable in this *Page 172 
case, the equities point that way, and I resolve the doubt in favor of the judgment of the lower court. In my study of the case upon the motion for a rehearing I am convinced that we were wrong in holding that the suit is upon the account and not upon the judgment. The complaint is sought to be grounded upon the failure of the directors to file the annual report required March 1, 1927, showing the condition of the corporation on December 31, 1926. The defendants did not become directors of the company until May 9, 1927, if then. The indebtedness was contracted between May 9, 1927, and September 17, 1927, but whether before or after the 1st of July, no one can tell from the allegations of the complaint. The complaint shows that the Abell Oil Company purchased goods, wares and merchandise consisting of "oil drilling and well equipment and supplies" of the reasonable value of $6,162.32, of which only $1,227.75 was paid; that plaintiff filed a lien to secure the payment of the indebtedness; that on September 24, 1928, plaintiff commenced an action to foreclose the lien, wherein it asked for reasonable attorneys' fees for the prosecution of the action and costs; and that on January 2, 1929, the plaintiff recovered judgment against the Abell Oil Company for the sum of $4,934.57, with interest thereon at the rate of 8 per cent. per annum from September 17, 1927, together with an attorney's fee of $340 and costs of suit, the same being declared a lien upon certain oil and gas leaseholds belonging to the Abell Oil Company; that the property was ordered sold, and in the order of sale it was directed that if the money arising from the sale should be insufficient to pay the amount due the plaintiff with interest, costs, and attorneys' fees and the expenses of sale, the sheriff should return the fact and the clerk of the court should thereupon enter up a deficiency judgment with interest thereon; the sheriff's return showed a deficiency of $5,711.11, and the clerk entered a deficiency judgment for that amount; "that the said judgment of $5,711.11 has not been paid nor any part thereof, and the same is now due, owing and wholly unpaid"; that by reason of the failure of the defendant directors to pay the amount *Page 173 
due plaintiff, they are "jointly and severally liable to the plaintiff in the sum of $5,711.11, with interest thereon at the rate of 8 per cent. per annum from the 28th day of January, 1929," the date of the deficiency judgment presumably. Judgment is prayed against defendants accordingly.
It seems clear enough that the original account is merged in the judgment.
As is stated in defendants' brief, this judgment is not subject to collateral attack, and while the defendants might have a defense against the action on the account, they cannot assert such defense in an action upon the judgment; they cannot litigate the merits of the judgment. The judgment of January 2, 1929, embraced an attorney's fee of $340. As to that, certainly the defendants do not bear any liability based upon their failure to file an annual report in 1927.
There is no allegation in the complaint showing a failure on the part of the directors to file an annual statement in 1929, covering the year ending December 31, 1928, and if a statement was filed in 1929 there would not be any liability on the part of the directors based upon the deficiency judgment which was entered on January 2, 1929. This action was commenced June 3, 1929. It is clear that if the complaint is based upon the deficiency judgment, this action cannot be maintained. I believe it is, and therefore the judgment appealed from should be affirmed.